DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to method of extracting nucleic acids including lowering a magnetic module.
Group II, claims 9-17, drawn to a magnetic module including rods.
Group III, claims 18-28 , drawn to a cover module including a tube.
Group IV, claims 29-30, drawn to a component for transferring magnetic beads including a magnetic module and a cover module.
Group V, claims 31-37, drawn to an automated system for extracting nucleic acids including a magnetic module and a cover module.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I and II lack unity of invention because even though the inventions of I and II  require the technical feature of a magnetic module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Roh et al (US Publication 2004/0157224).  
I and III lack unity of invention because even though the inventions of I and III require the technical feature of cover module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Roh et al (US Publication 2004/0157224).  
I and IV lack unity of invention because I and IV require the technical feature of a magnetic module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Roh et al (US Publication 2004/0157224).  
I and V lack unity of invention because even though the inventions of I and V require the technical feature of magnetic module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Roh et al (US Publication 2004/0157224).  
II and III lack unity of invention because II and III do not share a special technical feature. 
II and IV lack unity of invention because even though the inventions of II and IV require the technical feature of magnetic module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Roh et al (US Publication 2004/0157224).  
II and V lack unity of invention because even though the inventions of II and IV require the technical feature of magnetic module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Roh et al (US Publication 2004/0157224).  
III and IV lack unity of invention because even though the inventions of III and IV require the technical feature of cover module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Roh et al (US Publication 2004/0157224).  
III and V lack unity of invention because even though the inventions of III and V require the technical feature of cover module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Roh et al (US Publication 2004/0157224).  
IV and V lack unity of invention because even though the inventions of IV and V require the technical feature of magnetic module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Roh et al (US Publication 2004/0157224).  
Roh et al teaches a kit for separating and purifying nucleic acids or a variety of biological materials and a system for automatically performing the operations of separating and purifying a variety of biological materials using the kit (see abstract), the kit 100 including a magnet assembly (referred to as a magnetic bar assembly in [0031] and illustrated in Figure 3) including a rod (referred to as magnetic bars 42 in [0031] and illustrated in Figure 3) including a magnetic force-generating material for collecting magnetic beads ( see [0031] , which recites “magnetic bar assembly 40 includes magnetic bars 42 for allowing biological materials such as nucleic acids to be processed using solid materials such as the magnetic beads in a state where the carriage 20 is attached to the magnetic bar assembly 40”), the kit including a cover module (referred to as a carriage attachment frame assembly 30 in [0032]) including a tube (projections 23 in [0036] and illustrated in Figure 3). 
A telephone call was made to Greg G Schivlev on July 29th 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797